m The Chief Justice
delivered the opinion of the court.*
We are of opinion the circuit court erred in this case, in instructing the jury, that the patent from the commonwealth to Stewart and Morgan, was such a subsisting title outof the lessor of the plaintiff as to bar his recovery in this ejectment. It appears that there was a continued,and *234üninterupted possession for more than twenty years, of the land in contest, under Mallory’s patent, from which theré is a regular derivation of title to the lessor of the plaintiff; and this possession being adverse to the title of Stewart and Morgan, must, in virtue of the statute of limitations, have tolled their rights of entry, unless it had been shewn that they were within some of the exceptions contained in the statute, which was not attempted to be done.
Bibb and Hardin for plaintiff in error, Marshall contra.
Judgment reversed with costs, and cause remanded for a new trial.

Absent. Jose Logan.